DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output device” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “wherin” is a misspell of the term ‘wherein’.  Appropriate correction is required.
Claims 3 and 9 are objected to because of the following informalities:  while the final term “thereupon” in the identified claims appears both idiomatically and grammatically correct, within the context of US Patent Practice and the context of claim language, a potential issue of clarity could arise as to exactly what feature/component the term “thereupon” refers to.  Examiner suggests amending the term “thereupon” to instead recite ‘upon the pressure array foot mat’ in order to reduce the chance of conflicting interpretations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 (or perhaps claims 1-12 — if intended — in view of the duplicative recitation of claims 5 and 6 considering the § 112(b) issue detailed below) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

In claim 1, the claim begins the processor functional limitations (the fifth and sixth limitations) with the transitional phrase “the processor further configured to…” which, in the context of the claim, implies a reference to a first recitation of a processor ‘configured to…’ which is not present in the claim.  Accordingly, the transitional phrase “the processor further configured to” lacks antecedent basis.  The same issue arises mutatis mutandis for claim 7. 

Claim 1 recites (in part) “a foot mat; a depth sensing camera; an elevated foot platform that reduces or prevents rotational movement of a foot; a processor in communication with the depth sensing camera, the processor further configured to calculate the circumference of a user's leg based on data from the depth sensing camera while the user has one foot on the foot mat and one foot on the elevated foot platform” (emphasis).  The claim thereby limits a structure and a subsequent data processing step of calculating a circumference from depth sensing camera data, but does not actually recite a step of depth sensing camera data collection (i.e., there is no positive recitation of a step of obtaining measurement data from a user’s leg either corresponding to a user’s foot on the platform or foot mat).  Accordingly, the claim does not clearly limit the precise and definite function by which the apparatus obtains data for the “basis” of calculating the leg circumference of the user.  Although all steps of data collection and exact data organization do not have to be recited in the claim per se, the some instance of data collection which is not present in the limitations preceding a calculative step.  The same issue arises mutatis mutandis for claim 7.

There are two claims numbered claims 5 and 6 which appear to be verbatim duplications — except for their respective individual dependencies (the second pair of claims 5 and 6 recited after claim 10 and depending from claim 7).  Examiner suggests amending the second numbered claims 5 and 6 to instead be numbered as claims 11 and 12 in order to reduce the issue of clarity.  

The following terms lack antecedent basis: 
	“the circumference” in claims 1 and 5-7 (as well as what may be intended as claims 11 and 12 in view of the duplicative numbering detailed above);
“the user’s knee or ankle” in claims 1 and 7;
“the leg circumference” in claims 1 and 7;
	“the user’s foot” in claims 4 and 10;
	“the plurality of pressure measurements and arch index” (when read as a singular term — or alternately where then “arch index” would also lack a preceding article) in claims 4 and 10;
	“the inferred leg joint” in claim 5 (as well as what may be intended as claim 11 in view of the duplicative numbering detailed above); and
	“the two calculations” and “the leg” in claim 6 (as well as what may be intended as claim 12 in view of the duplicative numbering detailed above). 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“one foot” in claim(s) 1;
“a set of pre-manufactured candidate products” in claim(s) 7 in the preamble of the claim and then “a set of pre-manufactured candidate products for knees or ankles” twice in the body of claim 7; and
“a set of pre-manufactured candidate products for feet” in claim(s) 10.  

Claim(s) 2-6 are rejected due to their dependence on claim 1. 
Claim(s) 8-10 (and the duplicated claims 5-6 potentially meant as claims 11-12 — if intended — in view of the duplicative recitation of claims 5 and 6 considering the § 112(b) issue detailed above) are rejected due to their dependence on claim 5. 
Claim(s) 4 and 10 are rejected due to their dependence on claims 3 and 9 — respectively. 

Allowable Subject Matter
Claims 1-10 (or perhaps claims 1-12 — if intended — in view of the duplicative recitation of claims 5 and 6 considering the § 112(b) issue detailed above) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompasses a system and process for identifying a set .  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  Notably, the pertinent prior art suggests the features of limb measurement for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791